Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered December 5, 1990, which, to the extent appealed from, denied *357defendant’s motion to modify a prior order of the same court directing defendant to pay tuition and school related expenses for the parties’ children, unanimously affirmed, without costs.
In light of the conflicting affidavits of the parties, as well as the inconsistencies apparent on the face of defendant’s own submissions, a prompt trial, where the facts may be examined in far greater detail and where a more accurate appraisal of the situations of the parties may be obtained, is defendant’s proper remedy for determining whether he should continue to pay the tuition and other expenses related to the attendance of the parties’ children at the private elementary school (Sayer v Sayer, 130 AD2d 407, 408). Concur—Milonas, J. P., Rosenberger, Ellerin, Ross and Rubin, JJ.